Citation Nr: 1636687	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-18 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the disability rating assigned for instability due to left knee chondromalacia with lateral meniscus tear from 20 percent to 0 percent, effective February 1, 2014, was proper.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected instability due to left knee chondromalacia with lateral meniscus tear and/or limitation of motion due to left knee chondromalacia with lateral meniscus tear.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from July 1985 to January 1990, and from January 1991 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2010 and November 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the November 2013 rating decision, the RO reduced the disability rating for instability due to left knee chondromalacia with lateral meniscus tear from 20 percent to 0 percent, effective from February 1, 2014.  The Veteran filed a notice of disagreement in December 2013, and the RO issued a statement of the case in February 2015.  The Veteran then perfected his appeal by submitting a VA Form 9 in February 2015.  Despite this fact, this issue was not certified to the Board by the RO.  It appears from the record that the RO concluded that the Veteran did not file a timely substantive appeal for this issue.  However, the Veteran's VA Form 9 was timely as it was filed within 60 days of the mailing of the statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b) (2015).  Thus, the Board has jurisdiction over this issue, as reflected on the title page.  The Board also notes that the Veteran requested an opportunity to testify at a Travel Board hearing in the February 2015 VA Form 9.  However, in light of the favorable disposition below, the Board finds that a remand for further development, to include a hearing, is not required in this case.

In his June 2012 VA Form 9, the Veteran also requested a Travel Board hearing regarding his service connection claim for a low back disorder.  Although the Veteran was scheduled for a hearing before the Board in July 2016, the record shows that he cancelled the hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

The Board additionally notes that the Veteran was previously represented by the Colorado Department of Veterans Affairs.  However, a July 2016 Report of General Information stated that the Veteran had revoked their representation.  As the Veteran has not yet appointed another representative, he is unrepresented in this appeal.

In addition, the record shows that the Veteran's service connection claim for a low back disorder was previously considered and denied in a September 2007 rating decision.  The Veteran then filed a timely notice of disagreement in July 2008, and the RO issued a statement of the case in February 2009.  However, the Veteran did not file a VA Form 9 to perfect his appeal.  As such, the RO has adjudicated the issue as whether new and material evidence has been submitted to reopen the claim.  However, the evidence associated with the claims file since the issuance of the February 2009 statement of the case includes service personnel records.  See September 2009 National Personnel Records Center (NPRC) response.  The Veteran contends that his current low back disorder is related to an incident that involved him falling off an M60 tank in Berlin, Germany in 1987.  See August 2008 Statement in Support of Claim.  A service personnel record received in September 2009 documented that the Veteran's record of assignments included service as a tank crewman while stationed in Berlin, Germany between November 1987 and February 1988.  Consequently, this record is pertinent to the Veteran's claim.  

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis.  In light of the relevant official service department records received after the issuance of the February 2009 statement of the case, the Veteran's service connection claim for a low back disorder will be reviewed on a de novo basis.
This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to service connection for a low back disorder, to include as secondary to service-connected instability due to left knee chondromalacia with lateral meniscus tear and/or limitation of motion due to left knee chondromalacia with lateral meniscus tear, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The November 2013 rating decision that reduced the disability rating for instability due to left knee chondromalacia with lateral meniscus tear from 20 percent to 0 percent failed to comply with pertinent law and regulations.


CONCLUSION OF LAW

The November 2013 rating decision that reduced the disability rating for instability due to left knee chondromalacia with lateral meniscus tear from 20 percent to 0 percent, effective February 1, 2014, was improper is and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises the from the Veteran's contention that the RO improperly reduced the disability rating for his service-connected instability due to left knee chondromalacia with lateral meniscus tear from 20 percent to 0 percent.  For the reasons discussed below, the Board finds that the rating reduction was improper and that restoration of the 20 percent disability rating for instability due to left knee chondromalacia with lateral meniscus tear is warranted.  Consequently, a discussion of whether VA complied with its duties to notify and assist the Veteran and the procedural requirements set forth in 38 C.F.R. § 3.105(e) is unnecessary.

Under 38 C.F.R. § 3.344, the RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995).

When a veteran's disability rating is reduced by a RO without following the applicable regulation, the reduction is void ab initio.  See Greyzk v. West, 12 Vet. App. 288, 292 (1999).

In this case, the Veteran was assigned a 20 percent rating for instability due to left knee chondromalacia with lateral meniscus tear in an April 2006 rating decision, effective from June 14, 2005.  Therefore, when his rating was reduced effective February 1, 2014, it had been in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 apply.

The reduction is void as the provisions of 38 C.F.R. § 3.344 were not met.  A review of the November 2013 rating decision does not reveal any consideration of 38 C.F.R. § 3.344.  The decision to reduce was not in accordance with the law as the RO did not make a finding that the VA compensation examination used as a basis for the reduction was as full and complete as the examination on which the 20 percent rating was established.  In addition, the decision did not contain any findings or discussion of whether there was a material improvement, and there were no findings that it was reasonably certain that the material improvement found would be maintained under the ordinary conditions of life.  Therefore, the RO erred in its November 2013 rating action by reducing the evaluation for instability due to left knee chondromalacia with lateral meniscus tear to 0 percent effective February 1, 2014.
The law provides that, where a rating reduction was made without observance of the law, although a remand for compliance with the law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


ORDER

A 20 percent evaluation for instability due to left knee chondromalacia with lateral meniscus tear is restored, effective February 1, 2014.


REMAND

The record indicates that the Veteran has a current diagnosis for degenerative disc disease of the lumbar spine.  See August 2015 Carolina East Physicians treatment record.  As discussed above, the Veteran contends that he experienced severe pain after falling from a tank during service in 1987.  See August 2008 Statement in Support of Claim.  The Veteran is competent to attest to observable symptomatology and events that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, the Veteran has reported experiencing continuous symptoms since his time in service.  See June 2009 VA treatment record.  As the Board lacks sufficient medical evidence to render a decision on this issue, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran also contends that his low back disorder is secondary to his service-connected left knee disabilities.  See Statements in Support of Claim dated in August 2009 and September 2009.  In addition, the Veteran asserts that he aggravated his low back disorder during his National Guard service in April or May of 2009.  See Statements in Support of Claim dated in August 2009 and January 2011.  Thus, the opinion obtained on remand must also address these theories of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).

In addition, a remand is required for the AOJ to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Veteran reported that the aggravation of his low back disorder in the National Guard took place during a period of ACDUTRA.  See October 2010 Statement in Support of Claim.  A review of the record reveals that the Veteran had service in the United States Army National Guard of North Carolina from March 2009 to December 2009.  See NGB Form 22.  However, the record does not clearly show whether this service included ACDUTRA or INACDUTRA.  The Board finds that the Veteran's periods of service must be verified.

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate resources to verify the specific dates when the Veteran was on ACDUTRA and/or INACDUTRA.  Document for the claims file what repositories were contacted and why.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  Any outstanding service personnel records should be obtained and associated with the claims file.  Records concerning service merely denoting the amounts of points he obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on ACDUTRA and INACDUTRA.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.
The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Durham VA Medical Center dated since January 2015.

3.  Attach a memorandum to the claims file that delineates the Veteran's verified periods of active duty, active duty for training, and inactive duty for training.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must be provided with a copy of the memorandum that outlines the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must clearly identify all of the Veteran's currently diagnosed low back disorders.  For each identified disorder, the examiner must provide an opinion as to the following questions:
(a) The examiner should state whether there is clear and unmistakable (undebatable) evidence that the disorder preexisted any of the Veteran's verified periods of active duty.

(b) If the answer to question (a) is yes, is there clear and unmistakable (undebatable) evidence that the disorder did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active duty?

(c) If the answer to question (a) is no, is it at least as likely as not (a 50 percent or greater probability) that the disorder first manifested during or is otherwise related to the period of active duty?

(d) The examiner should state whether the disorder preexisted any of the Veteran's verified periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDTRA).

(e) For each period of ACDUTRA and/or INACDUTRA that the disorder preexisted, did the disorder worsen in severity during the period of service?  If so, the examiner should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.

(f) For each period of ACDUTRA and/or INACDUTRA that the disorder did not preexist, is it at least as likely as not (a 50 percent or greater probability), that the disorder is due to a disease or injury incurred during any period of ACDUTRA; or an injury incurred during any period of INACDUTRA?

(g) Is it at least as likely as not (a 50 percent or greater probability) that the disorder was caused by the Veteran's service-connected left knee chondromalacia with lateral meniscus tear and/or limitation of motion due to left knee chondromalacia with lateral meniscus tear?

(h) Is it at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated (chronically worsened) by the Veteran's service-connected left knee chondromalacia with lateral meniscus tear and/or limitation of motion due to left knee chondromalacia with lateral meniscus tear?

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


